Citation Nr: 1120836	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  07-13 254	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received in order to reopen a claim for entitlement to service connection for hepatitis C, and if so, whether service connection is warranted.

3.  Whether new and material evidence has been received in order to reopen a claim for entitlement to service connection for obstructive sleep apnea, and if so, whether service connection is warranted, to include as secondary to an acquired psychiatric disorder.

4.  Whether new and material evidence has been received in order to reopen a claim for entitlement to service connection for hypertension, and if so, whether service connection is warranted, to include as secondary to an acquired psychiatric disorder and/or service-connected diabetes mellitus.

5.  Whether new and material evidence has been received in order to reopen a claim for entitlement to service connection for the residuals of a gunshot wound of the right foot, and if so, whether service connection is warranted.

6.  Entitlement to service connection for chest pain.

7.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and dysthymic disorder.

8.  Entitlement to a total disability rating due to individual unemployability as a result of service-connected disabilities (TDIU).  

9.  Entitlement to service connection for a left leg disorder.

10.  Entitlement to service connection for a left arm disorder.

11.  Entitlement to service connection for erectile/sexual dysfunction.


REPRESENTATION

Veteran represented by:	Willard Proctor, Jr., Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran (also referred to herein as 'the appellant') served on active duty from February 1969 to September 1970.  He served in the Republic of Vietnam during the Vietnam Conflict.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in February 2006 and August 2010 by the Department of Veterans Affairs (VA), Regional Office (RO), in North Little Rock, Arkansas.  

Relevant to the Veteran's application to reopen his claim of entitlement to service connection for PTSD and his claim of entitlement to service connection for dysthymic disorder, the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, for the purposes of determining whether new and material evidence has been received in order to reopen the Veteran's claim of entitlement to service connection for PTSD, the Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  Thus, the Board finds that the Veteran's claim for service connection for an acquired psychiatric disorder, to include dysthymic disorder, remains a separate and distinct claim from his application to reopen his claim of entitlement to service connection for PTSD.  Id.; see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

However, the Court has also recently determined that the scope of Boggs and Ephraim is limited to claims to reopen. Specifically, the Court stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively-after there has been a finding of fact based upon competent medical evidence.  See Clemons at 8.  In contexts of section 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality of agency decisions while not precluding Veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.  However, the Court determined that the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.  Id.

Therefore, in light of the Court's decision in Clemons and the Board's decision to reopen the Veteran's claim of entitlement to service connection for PTSD herein, the Board has recharacterized the issue regarding the merits of the Veteran's claim as entitlement to service connection for an acquired psychiatric disorder, to include PTSD and dysthymic disorder, as shown on the first page of this decision.

The Board notes that in an October 2010 statement the Veteran claims that all prior decisions that denied service connection contain clear and unmistakable error (CUE); however, he does not identify specific decisions or issues and does not pled CUE with specificity or describe how the result would have been manifestly different but for the alleged error(s).  Therefore, if the Veteran wishes to file a motion for revision of a rating decision based on CUE, he should inform the RO as to which decision and as to what issue.  In this regard, the Veteran is advised that any claim of CUE must be pled with specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000), aff'd sub nom, Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  Specifically, when attempting to raise a claim of CUE, a claimant must describe the alleged error with some degree of specificity, and provide persuasive reasons as to why the result would have been manifestly different but for the alleged error. See Fugo v. Brown, 6 Vet. App. 40, 43-4 (1993).

In August 2010, the Board remanded the case in order to afford the Veteran his requested Board hearing.  As such, the Veteran and his spouse testified at a hearing before the undersigned Acting Veterans Law Judge sitting at the RO in December 2010; a transcript of that hearing is associated with the claims file.  In connection with the Veteran's hearing, he submitted additional evidence with a waiver of agency of original jurisdiction (AOJ) waiver.  38 C.F.R. § 20.1304 (2010).  Therefore, the Board may properly consider such newly received evidence.

The merits of the service connection claims and the issue of entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the VA RO.


FINDINGS OF FACTS

1.  In an August 2001 rating decision, the RO denied service connection for residuals of a gunshot wound of the right foot, PTSD, hepatitis, obstructive sleep apnea, and hypertension, and notified the appellant of the determination along with his appellate rights.  He did not, however, appeal the determination and that decision became final.

2.  The evidence received since the August 2001 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the appellant's claims involving the residuals of a gunshot wound of the right foot, PTSD, hepatitis, obstructive sleep apnea, and hypertension.  


CONCLUSIONS OF LAW

1.  The August 2001 RO decision denying entitlement to service connection for residuals of a gunshot wound of the right foot, PTSD, hepatitis, obstructive sleep apnea, and hypertension is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  New and material evidence has been submitted, and the claims of entitlement to service connection for the residuals of a gunshot wound of the right foot, PTSD, hepatitis, obstructive sleep apnea, and hypertension are reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (a) (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has come before the Board asking that his claims for service connection for residuals of a gunshot wound of the right foot, PTSD, hepatitis, obstructive sleep apnea, and hypertension be reopened and that service connection for such disorders be granted.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is reopening the claims for service connection for residuals of a gunshot wound of the right foot, PTSD, hepatitis, obstructive sleep apnea, and hypertension.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

As will be detailed below, the appellant's claims involving entitlement to service connection for residuals of a gunshot wound of the right foot, PTSD, hepatitis, obstructive sleep apnea, and hypertension have been the subject of an adverse prior final decision.  As a result, service connection for these disorders may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

For claims to reopen filed on or after August 29, 2001, such as this one, evidence is considered "new" if it was not previously submitted to agency decision makers. Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (Applicability Dates); 38 C.F.R. § 3.156(a) (2010).  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the specified bases for the final disallowance that must be considered, in determining whether the newly submitted evidence is probative.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for that last final disallowance of the claim.  Id.

The Court recently held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

An August 2001 rating decision denied the appellant's claims for service connection for residuals of a gunshot wound of the right foot, PTSD, hepatitis, obstructive sleep apnea, and hypertension.  The basis for the denial with respect to the disability of the right foot was that there was no evidence showing that the appellant was actually suffering from a disability of the right foot.  The basis for the denial with respect to PTSD was that the appellant had not provided sufficient information to verify his stressors.  For the remaining three issues, the basis for the denial was there a lack of evidence either showing the existence of the disabilities or that they were related to or caused by the appellant's military service.  The appellant was notified of that decision but he did not file an appeal; hence, it became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 3.385, 20.302, 20.1103 (2001); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

When the RO denied service connection, it based its decision on the appellant's service treatment records, miscellaneous VA medical treatment records, and the appellant's claim for benefits.  Since then, the appellant has submitted his own written statements and he has provided testimony before the Board.  Additionally, VA medical records have been obtained and included in the claims folder.  Most importantly, the appellant provided testimony before the undersigned AVLJ when he described in detail the various disabilities from which he was suffering and maintained that the disabilities either began in service, were caused by service, or, if they began after service, were etiologically linked to a condition or incident that he incurred while on active duty.  

The additional evidence is new as it was not of record at the time of the August 2001 decision.  It is not cumulative as it has not been previously seen and reviewed by VA.  Additionally, it is the conclusion of the Board that this evidence is material because it does relate to a previously unestablished fact necessary to substantiate the claim.  Accordingly, the Board concludes that the appellant has submitted evidence that is new and material, and his claims for service connection for residuals of a gunshot wound of the right foot, PTSD, hepatitis, obstructive sleep apnea, and hypertension are reopened.


ORDER

New and material evidence has been received in order to reopen the claims of entitlement to service connection for residuals of a gunshot wound of the right foot, PTSD, hepatitis, obstructive sleep apnea, and hypertension; to this extent only, the appeal is granted.


REMAND

As a result of the Board's above action, i.e., reopening the appellant's claims for entitlement to service connection for residuals of a gunshot wound of the right foot, PTSD, hepatitis, obstructive sleep apnea, and hypertension, VA has a duty to develop the appellant's claims prior to the issuance of a decision on the merits of the claim.  The Board further notes that additional development is also necessary with respect to the appellant's claim involving "chest pains" and a dysthymic disorder.  

With respect to the claim involving PTSD, effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat Veterans.  See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010).  Previously, VA was required to undertake extensive development to determine whether a non-combat Veteran actually experienced the claimed in-service stressor and lay testimony, by itself, was not sufficient to establish the occurrence of the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Instead, credible supporting evidence of a corroborated in-service stressor was required.  Credible supporting evidence was not limited to service department records, but could be from any source.  See YR v. West, 11 Vet. App. 393, 397 (1998); see also Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  Further, credible supporting evidence of the actual occurrence of an in-service stressor could not consist solely of after-the-fact medical nexus evidence.  See Moreau, 9 Vet. App. at 396.

The amended version of 38 C.F.R. § 3.304(f)(3) eliminated the need for stressor corroboration in circumstances in which the service member's claimed in-service stressor is related to "fear of hostile military or terrorist activity."  Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) states:

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

See 38 C.F.R. § 3.304(f)(3) (codified in 75 Fed. Reg. 39,843- 39,852).  The appellant in this case receives consideration under the amended version of 38 C.F.R. § 3.304(f) because his claim was appealed to the Board prior to July 13, 2010, but not decided by the Board as of July 13, 2010.  Because the appellant's claim has not been considered under the above-change, the claim must be returned to the RO so that his claim may be so considered and so that the appellant may be given the new regulation with regard to his PTSD claim.  

Also while on remand, the Veteran should be provided appropriate notice in accordance with the VCAA, to include notice under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) (2010) as outlined by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran should also be provided with the information and evidence necessary to substantiate his claims of entitlement to service connection for obstructive sleep apnea as secondary to his psychiatric disorder and service connection for hypertension as secondary to his psychiatric disorder and service-connected diabetes mellitus.

With respect to the remaining issues involving service connection, the Board believes that additional medical evidence must also be obtained prior to the issuance of a decision on the merits of the appellant's claims.  The appellant has asserted that his various disabilities, disorders, and conditions began in or were caused by his military service.  He has alternatively asserted that some of the current disabilities and conditions may be related to or have been caused by a disability that is now service-connected or may be service-connected as a result of this appeal.  Hence, he believes that VA compensation benefits should be awarded for all of these disorders.  

VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010).  The record reflects that a VA examiner has not commented on the assertions made by the appellant; i.e., that he now has various conditions that are the result of or may be related to his service or a service-connected disability.  A thorough and contemporaneous medical examination that takes into account the records of prior medical treatment (the complete claims folder) so that the disability evaluations will be a fully informed one should be accomplished.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding the Board is prohibited from relying on its own unsubstantiated medical judgment in the resolution of claims).  Based upon the evidentiary record in the instant case and in light of the applicable provisions of the VCAA, it is the Board's opinion that such examinations should be afforded the appellant before the Board issues a determination on the merits of his claims.  

Moreover, the Board notes that the record indicates that the appellant has received disability benefits from the Social Security Administration (SSA).  The Court has held that VA must obtain Social Security Administration decisions and records which may have a bearing on the appellant's claims.  Waddell v. Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).  Moreover, the Court has found that, "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  Hyatt v. Nicholson, 21 Vet. App. 390 (2007).  In this instance, the record indicates that the appellant is in receipt of SSA disability benefits.  Yet, there is no indication that any effort has been made to secure all of the information used to make the SSA decision including all of the associated medical records.  Hence, in keeping with the Board's duty to assist the appellant with his claims, the claims must be remanded so that the SSA decision and medical records may be obtained and incorporated into the claims file.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010).

Also, because the claims are being returned for additional development, copies of any available VA records from the facilities located in Little Rock and North Little Rock, Arkansas, dated from January 2008 to the present should be obtained and incorporated in the claims file.  It is important to note that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, these treatment records should be associated with the claims file.

Additionally, with respect to the issues of entitlement to service connection for a left leg disorder, a left arm disorder, and erectile/sexual dysfunction, the Board notes that an August 2010 rating decision denied service connection for such disorders.  Thereafter, in October 2010, the Veteran submitted a notice of disagreement to the AOJ as to the denial of his service connection claims.  When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. 
§ 19.26.  Thus, remand for issuance of a statement of the case on these issues is needed.  Manlincon v. West, 12 Vet. App. 238 (1999).  But these issues will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Moreover, the issue of entitlement to a TDIU is inextricably intertwined with the Veteran's claims for service connection for various disorders.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Therefore, consideration of the issue of entitlement to a TDIU is deferred pending the readjudication of the Veteran's service connection claims.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his attorney with a statement of the case regarding the issues of entitlement to service connection for a left leg disorder, a left arm disorder, and erectile/sexual dysfunction.  Please advise them of the time period in which to perfect the appeal.  If the appeal is perfected in a timely fashion, then return the case to the Board for its review, as appropriate.

2.  The RO should send the appellant a corrective VCAA notice under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) (2010) for the issues now on appeal including an explanation as to how he may prevail on his claim for entitlement to service connection for PTSD, to include providing him with a copy of the new service connections rules and regulations (75 Fed. Reg. 39,843 (July 13, 2010)) affecting PTSD service connection claims.  

The RO should also send to the appellant appropriate notice in accordance with the VCAA, to include notice under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) (2010) as outlined by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran should also be provided with the information and evidence necessary to substantiate his claims of entitlement to service connection for obstructive sleep apnea as secondary to his acquired psychiatric disorder and service connection for hypertension as secondary to his psychiatric disorder and service-connected diabetes mellitus.

3.  The RO should also request all documents pertaining to any award of benefits from the Social Security Administration (SSA), and specifically request a copy of the decision awarding any benefits and copies of the medical records, upon which the SSA based its decision.  To the extent there is an attempt to obtain records that is unsuccessful, the claims file should contain documentation of the attempts made.  If requests for any private treatment records are not successful, the RO should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. 
§ 3.159 (2010).

4.  The RO should contact the appellant and request that he provide the name(s) of all VA and non-VA physicians and healthcare providers that have treated him since January 2008 for any of the disabilities now on appeal.  He should be provided Authorization and Consent to Release Information to the Department of Veterans Affairs Forms (Form 21-4142) for those for whom he has not already provided to VA.  After securing the necessary release(s), the RO should obtain those records that have not been previously secured, to include VA records from the Little Rock and North Little Rock, Arkansas, VA Medical Centers dated from January 2008 to the present.  To the extent there is an attempt to obtain records that is unsuccessful, the claims file should contain documentation of the attempts made.  If requests for any private treatment records are not successful, the RO should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2010).

5.  The RO should contact the appellant and ask that he provide another statement with respect to his claim involving PTSD.  The appellant should be asked to provide as much detail as he possibly can with respect to the incident he asserts was stressful.  The appellant should provide as much information as he can with respect to this incident; i.e., his location at the time of the incident(s), the time of year that it occurred, how the incident(s) affected him, the names of any individuals who were with him during the same incident, etcetera.

6.  If any of the Veteran's alleged stressors are not related to fear of hostile military or terrorist activity,  the response received from the appellant, along with any other additional information provided by the appellant, should be forwarded to the National Personnel Records Center (NPRC), if appropriate, the National Archives and Records Administration (NARA) [Attn:  Archives II Textual Reference Branch (NNR2), Room 2600, 8601 Adelphi Road, College Park, Maryland 20740-6001], and the US Joint Service Records Research Center (JSRRC).  The RO should ask each of the units whether they can confirm the presence of the appellant, his duties, and any event he has commented thereon.

The RO should specifically request confirmation of any stressful event related by the appellant that are not related to fear of hostile military or terrorist activity.  NPRC, JSRRC, and/or NARA should review their records and comment on the appellant's claimed presence at the stressful event.  All information obtained should be included in the claims folder for future review.

7.  For any reported stressor not related to fear of hostile military or terrorist activity, after completing the above directive, the RO must make a specific determination, based upon the complete record, with respect to whether the appellant was exposed to a stressor or stressors in service, and, if so, the nature of the specific stressor or stressors.  The RO must specifically render a finding as to whether the record establishes the existence of a stressor or stressors.  Moreover, the RO must specify what stressor or stressors in service it has determined are established by the record.  In reaching this determination, the RO should address any credibility questions raised by the record and it must take into account the Court's holding in Pentecost v Principi, 16 Vet. App. 124 (2004).

8.  Only after all of the appellant's medical records have been obtained and included in the claims folder and all necessary stressor development has been completed, the RO should arrange for the appellant to be examined by a VA psychiatrist in order to determine the correct diagnosis and etiology of any psychiatric disorder found to be present.  The RO must specify for the VA examiner the stressor or stressors that the RO has determined are established by the record.  Additionally, the examiner is notified that any stressors related to fear of hostile military or terrorist activity that the Veteran reports are considered verified.  The examiner must be instructed that only those events may be considered for the purpose of determining whether the appellant was exposed to a stressor or stressors in service.

The claims folder should be made available and reviewed by the examiner.  All indicated tests should be performed and all findings should be reported in detail.  A comprehensive clinical history should be obtained.  The examination report should include discussions of the appellant's documented medical history and assertions.  

The examiner should diagnose all acquired psychiatric disorders found to be present.  Any diagnoses should be in accordance with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

If PTSD is diagnosed, the VA examiner should state whether such disorder was caused by the in-service stressors found to be established for the record by the RO or as a result of a stressor related to fear of hostile military or terrorist activity.

For any other acquired psychiatric disorder diagnosed, to include dysthymic disorder, the examiner must proffer an opinion as to whether such is at least as likely as not related to the Veteran's military service or any incident therein.        

The examiner is directed to review the full record, to include the Veteran's service treatment records and post-service medical records as well as his and his spouse's lay statements pertaining to the incurrence of his claimed disorders and continuity of symptomatology.  The rationale for any opinion offered should be provided. 

9.  Only after all of the appellant's medical records have been obtained and included in the claims folder, the RO should afford the appellant appropriate VA examinations by medical examiners and each examiner should comment on the etiology of each found disability.  These disabilities include hypertension, hepatitis, obstructive sleep apnea, chest pains, and the residuals of a gunshot wound of the right foot.  

The claims folder should be made available and reviewed by the examiner.  All indicated tests should be performed and all findings should be reported in detail.  A comprehensive clinical history should be obtained.  The examination report should include discussions of the appellant's documented medical history and assertions.  

The examiner should diagnose any hypertension, hepatitis, obstructive sleep apnea, chest pains, and residuals of a gunshot wound of the right foot found to be present.

With respect to each diagnosed disorder, to include hypertension, hepatitis, obstructive sleep apnea, chest pains, and residuals of a gunshot wound of the right, the examiner should opine whether such is at least as likely as not related to the Veteran's military service.  Regarding the Veteran's claims of entitlement to service connection for hypertension and chest pains, the examiner should comment upon his in-service treatment for heart-related complaints.

Additionally, the examiner should offer an opinion as to whether the Veteran manifested hypertension or cardiovascular disease within one year of service and, if so, to describe the manifestations.  Also relevant to hypertension, the examiner should offer an opinion as to whether it is at least as likely as not that such is caused or aggravated by the Veteran's acquired psychiatric disorder or his service-connected diabetes mellitus.

Pertinent to obstructive sleep apnea, the examiner should offer an opinion as to whether it is at least as likely as not that such is caused or aggravated by the Veteran's acquired psychiatric disorder.

The examiner(s) are directed to review the full record, to include the Veteran's service treatment records and post-service medical records as well as his and his spouse's lay statements pertaining to the incurrence of his claimed disorders and continuity of symptomatology.  The rationale for any opinion offered should be provided. 

10.  Pertinent to the Veteran's claim of entitlement to a TDIU, the RO should undertake any additionally indicated development, to include affording the Veteran any examinations or opinions necessary for the adjudication of his claim. 

11.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.   If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the reports of examination.  If the requested reports do not include adequate responses to the specific opinions requested, the report must be returned for corrective action.  See 38 C.F.R. § 4.2 (2010); see also Stegall v. West, 11 Vet. App. 268 (1998).

12.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


